IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FREDERICK MACOSKY AND SHARON                : No. 476 MAL 2019
MACOSKY                                     :
                                            :
                                            : Petition for Allowance of Appeal
             v.                             : from the Order of the Superior Court
                                            :
                                            :
MALLIKARJUN UDOSHI, M.D.; M.S.U.R.          :
M.D. ASSOCIATES, P.C., WILKES-BARRE         :
HOSPITAL COMPANY, LLC D/B/A                 :
WILKES-BARRE GENERAL HOSPITAL,              :
AND WILKES-BARRE GENERAL                    :
HOSPITAL HEART AND VASCULAR                 :
INSTITUTE                                   :
                                            :
                                            :
PETITION OF: WILKES-BARRE HOSPITAL          :
COMPANY, LLC D/B/A WILKES-BARRE             :
GENERAL HOSPITAL                            :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of February, 2020, the Petition for Allowance of Appeal

is DENIED.